Case 1:21-cv-20503-BB Document1 Entered on FLSD Docket 02/05/2021 Page 1 of 9

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

GRETCHEN CARRENO CASE NO.

Plaintiff,

EULEN AMERICA, INC.

Defendant.

 

COMPLAINT
COMES NOW Plaintiff, GRETCHEN CARRENO (hereafter referred to as “Plaintiff”), by
and through his undersigned counsel, and hereby sues Defendant, EULEN AMERICA, INC.
(hereafter referred to as “Defendant”) and as grounds alleges:
JURISDICTIONAL ALLEGATIONS
1. This is an action to recover monetary damages, liquidated damages, interest, costs, and
attomey’s fees for willful violations of Title VII of the Civil Rights Act of 1964, 42
U.S.C. Sections 20006¢ et. seq., and the Florida Civil Rights Act of 1992, Florida Statutes,
Chapter 760, et seq. (“FCRA”), to redress injuries resulting from Defendant’s unlawful,
religion-based discriminatory treatment against Plaintiff.
PARTIES
2. Plaintiff, GRETCHEN CARRENO, is an adult, female resident of Miami-Dade County,
Florida.
3. Defendant, EULEN AMERICA, INC. is a Florida corporation authorized to conduct

business in the State of Florida and in Miami-Dade County, Florida.
Case 1:21-cv-20503-BB Document 1 Entered on FLSD Docket 02/05/2021 Page 2 of 9

4. Defendant was a “person” and/or “employer” pursuant to Florida Civil Rights Act of 1992,
Fla. Stat. Sec. 760.01, ef seg. since it employs fifteen or more employees for the applicable
statutory period; and it is subject to employment discrimination provisions of the applicable
statute, the FCRA.

5. Defendant is a “person” within the purview of the Florida Civil Rights Act of 1992, Fla.
Stat. Sec. 760.01, et seq.

6. At all times material hereto Defendant was an “employer” within the meaning of Florida
Civil Rights Act of 1992, Fla. Stat. Sec. 760.01, et seq.

7. At all times material hereto Plaintiff was an “employee” within the meaning of Florida
Civil Rights Act of 1992, Fla. Stat. Sec. 760, et seq.

8. Defendant is a “person” and/or an “employer” pursuant to Title VII of the Civil Rights Act
of 1964, 42 U.S.C, Sections 2000e et seq., since it employs fifteen or more employees for
the applicable statutory period; and it is subject to the employment discrimination
provisions of the applicable statute.

9. Defendant is a “person” within the purview of Title VII of the Civil Rights Act of 1964,
42 U.S.C. Sections 2000e et seq.

10. At all times material hereto Defendant is an “employer” within the meaning of Title VII of
the Civil Rights Act of 1964, 42 U.S.C. Sections 2000e et seq.

11. At all times hereto, Plaintiff was an “employee” within the meaning of Title VII of the
Civil Rights Act of 1964, 42 U.S.C. Sections 2000e et seq.

12. Plaintiff is a female former employee of the Defendant and is a member of a class of

persons protected from discrimination in her employment.
Case 1:21-cv-20503-BB Document 1 Entered on FLSD Docket 02/05/2021 Page 3 of 9

JURISDICTION AND VENUE

13. This Honorable Court has jurisdiction over Plaintiff's claims pursuant to 28 U.S.C. §§131,
1343, and 1367.

14. Venue is proper because the events/employment practices alleged in this Complaint to be
unlawful were committed in Miami-Dade County, within jurisdiction of this Honorable
Court.

15. Plaintiff filed a charge of discrimination against Defendant with the Equal Opportunity
Commission (hereafter referred to as “EEOC”) and the Florida Commission on Human
Relations (hereafter referred to as “FCHR”).

16. Plaintiff files this complaint within 90 days after receiving a Notice of Right to Sue from
the EEOC.

17. All conditions precedent for the filing of this action before this Honorable Court have been
previously met, including the exhaustion of all pertinent administrative procedures and
remedies,

FACTUAL ALLEGATIONS
18. Plaintiff is also an individual of the Yoruba (Afro-Cuban Religion) faith and shares in

common a faith/religion, culture, ancestry and other social and religious characteristics
with other individuals of the Yoruba faith. Plaintiff is a member of a class of persons
protected from discrimination in his employment under Title VII of the Civil Rights Act,
as amended.

19, Plaintiff has practiced the Yoruba faith since she was a child.

20. On or about August of 2015, Plaintiff became employed by Defendant as an agent.

21, Plaintiff was later promoted to supervisor.
Case 1:21-cv-20503-BB Document 1 Entered on FLSD Docket 02/05/2021 Page 4 of 9

22. On or about April of 2019, Plaintiff had to travel to Cuba to take partake in a religious
ceremony. Plaintiff was on the path of becoming a saint within the Yoruba religion.

23. Plaintiff informed Defendant about her trip to Cuba for religious reasons.

24. To become a saint, Plaintiff was required to wear white clothes and a turban around her
head for a year.

25. Plaintiff reviewed the dress code in Defendant’s handbook to confirm if she could wear
white clothes at work.

26. According to Plaintiff's understanding of the handbook, as a supervisor, Plaintiff did not
have to wear a uniform. Plaintiffs only clothing requirement was to wear formal clothes
regardless of color.

27, Plaintiff consulted with the general manager, Raul Espino, about wearing white clothing
for a year to clear any doubts. Mr. Espino response that he was going to speak with Gema
Angulo from Human Resources.

28. A week later, Plaintiff was told by Raul Espino, that she only needed to wear formal
clothing, regardless of color.

29. As such, when Plaintiff returned from Cuba, she wore white clothing and white turban to
work.

30. Upon Plaintiff's return from Cuba, Defendant offered Plaintiff the position of manager, but
due to a personal issue, she could not accept at the time.

31. On or about May of 2019, a new manager, Saigo Acosta, began working for Defendant.

32. Ms. Acosta asked Plaintiff every week when Plaintiff's religious procedure would be

completed.
Case 1:21-cv-20503-BB Document1 Entered on FLSD Docket 02/05/2021 Page 5 of 9

33. Ms. Acosta told Plaintiff that the general manager, Alexis Hernandez, Lilian from Human
Resources, and other managers were not in agreement with Plaintiffs clothing.

34. Plaintiff responded that her religious procedure would end in April of 2020.

35. On or about June 10, 2019, Ms. Acosta met with Plaintiff and told Plaintiff that she needed
to request an accommodation to wear white clothing.

36. On or about June 12, 2019, emailed Defendant with her religion dress code request.

37. After Plaintiffs return from Cuba and her formal dress code request, Plaintiff was
subjected to harassment and discrimination by her managers and supervisors who are not
of the Yoruba faith.

38. On or about January of 2020, Plaintiff applied for a managerial position, but Defendant
never responded to her request.

39. The general manager treated Plaintiff differently than other similarly situated employees.

40. For example, on one occasion, a passenger’s luggage was lost and when the luggage was
found, the passenger gave Plaintiff's co-worker, Diana Ferro, a $200 tip to split with
Plaintiff. Plaintiff was placed under investigation and was now allowed to accept the tip,
which she never did. However, Diana Ferro kept the tip.

41. Additionally, Plaintiff had a Muslim co-worker, Nadira. Ms. Nadira was never asked about
her religion or her wearing of a turban like Plaintiff was asked constantly.

42. On or about February 26, 2020, Javier Pinto, manager for Defendant, informed Plaintiff
that the managers wanted to have a meeting with Plaintiff to discuss her clothing.

43. Plaintiff immediately emailed Gema Angulo, Lilian Garcia, and others, explaining that she

felt discriminated against because of her religion.
Case 1:21-cv-20503-BB Document1 Entered on FLSD Docket 02/05/2021 Page 6 of 9

44. On or about March 11, 2020, Plaintiff was called into Mr. Acosta’s office. As she walked
into his office, Mr. Acosta and Lilian Garcia both asked Plaintiff when her religious
procedure would be over.

45. Plaintiff once again answered that it would end on April 22, 2020.

46, Plaintiff again expressed that she felt discriminated.

47, When the meeting ended, Plaintiff once again emailed Human Resources to express the
discriminatory treatment.

48. On or about March 25, 2020, as a result of Plaintiff's Yoruba religious faith, Plaintiff's
employment was terminated by Defendant.

49. Plaintiff was qualified to do the job.

50. Plaintiff endured constant discrimination by Defendant relating to her religion. Defendant
made Plaintiff the target of discrimination which resulted in a hostile working environment
for Plaintiff.

51, Employer’s conduct was knowing, malicious, willful and wanton, and/or showed a reckless
disregard for Plaintiff.

52. Plaintiff reported the discriminatory treatment multiple times.

53. The Employer failed to properly investigate Plaintiff's complaints to prevent the unlawful
discriminatory and harassing conduct.

54. As a result of the aforementioned treatment by Defendants, Plaintiff suffered substantial
economic and non-economic damages, harm to his professional and personal reputation,
severe mental anguish, and embarrassment.

55. On or about June 29, 2020, Plaintiff filed a complaint with the U.S. Equal Employment

Opportunity Commission (hereafter referred to as the “EEOC”).
Case 1:21-cv-20503-BB Document 1 Entered on FLSD Docket 02/05/2021 Page 7 of 9

56. On or about November 30, 2020, the EEOC issued a “Notice of Suit Rights” to Plaintiff.

COUNT I- DISCRIMINATION BASED ON RELIGION

57. Plaintiff realleges and reaffirms the allegations contained in the above paragraphs 1
through 56, as if fully set forth herein.

58. Defendants engaged in and allowed policies and practices that willfully, intentionally, and
unlawfully discriminated against Plaintiff based on her religion. Defendants have engaged
in a pattern of continuous discrimination against Plaintiff because she is of the Yoruba
faith.

59. Defendants were aware that various activities at its facilities created a hostile work
environment for Plaintiff. Plaintiff was singled out for mistreatment in a discriminatory
manner because of her religion. Defendants participated in, were aware of, and/or allowed
the discrimination. Defendants knew such actions were unlawful but acted in reckless
disregard of the law.

60. Defendants’ conduct complained of here was willful and in disregard of Plaintiff's
protected rights.

61. Plaintiff would have continued in her employment with Defendant, entitled to her wages
and benefits, but for the discriminatory conduct of Defendants.

62. As a direct and proximate result of Defendants’ discriminatory acts and/or omissions,
Plaintiff suffered an adverse employment action, and was unreasonably subjected to a
hostile workplace, based on her religion.

63. The conduct of Defendants, by and through the conduct of its employees, agents, and/or
representatives, and the Defendants’ endorsement of discriminatory activities, and

Defendants’ failure to address, mitigate, and/or take remedial actions to prevent such
Case 1:21-cv-20503-BB Document1 Entered on FLSD Docket 02/05/2021 Page 8 of 9

discrimination toward Plaintiff, deprived Plaintiff of her statutory rights under federal and
state law.
64. As a result of Defendants’ acts and/or omissions, Plaintiff suffered both irreparable injury

and compensable damages.

WHEREFORE, Plaintiff, GRETCHEN CARRENO, respectfully requests this Honorable

Court enter judgment for Plaintiff and against Defendant containing the following relief:

a) A declaratory judgment that the aforementioned actions, conduct, and practices of
Defendants violate the laws of the United States and the State of Florida;

b) An award of damages in an amount to be determined at trial, plus pre-judgment interest,
to compensate Plaintiff for all monetary and or economic harm;

c} An award of damages in an amount to be determined at trial, plus pre-judgment interest,
to compensate Plaintiff for all non-monetary and/or compensatory harm, including, but
not limited to, compensation for her mental anguish, humiliation, embarrassment,
stress, anxiety, emotional pain and suffering, emotional distress, and /or physical
injuries;

d) An award of damages for any and all other monetary and/or non-monetary losses
suffered by Plaintiff in an amount to be determined at trial, plus pre-judgment interest;

e) An award of punitive damages;

DEMAND FOR JURY TRIAL
Plaintiff hereby demands a jury trial on all causes of action and claims.

Respectfully submitted,

GALLARDO LAW OFFICE, P.A.
Case 1:21-cv-20503-BB Document1i Entered on FLSD Docket 02/05/2021 Page 9 of 9

Attorney for Plaintiff
8492 SW 8" Street
Miami, Florida 33144
Telephone (305) 261-7000
Facsimile (786) 261-0088

wn TALE

Elvis J. Adah, EsaX
Florida Bar No, 24223
Email: elvis.adan(@gallardclawyers.com
